 In theMatter ofL. B. WILSON, INC.andAMERICANFEDERATION OFRADIO ARTISTS (A. F. OF L.)Case No. 9-R-1060.-Decided December 28, 1943Mr. Sawyer A. Smith,of Covington, Ky., andMr. Fred A. Palmer,of Cincinnati, Ohio, for the Company.Mr. Leonard R. Lyons,of New York City, andMr. Andre Carlon,ofCincinnati, Ohio, for the Union.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEdpon a petition duly filed by American Federation of Radio Artists(A. F. of L.), herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof L. B. Wilson, Inc., Cincinnati, Ohio, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due,notice before Benjamin E. Cook, Trial Examiner.Said hearing was held at Cincinnati, Ohio, on November 16 and 17,1943.The Company and the Union appeared, participated, wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYL.B.Wilson, Inc., is a Kentucky corporation, engaged in thebusiness of radio broadcasting. It operates through radio stationWCKY, located in Cincinnati, Ohio. The station broadcasts approxi-mately 18 hours per day under authority of the Federal Communi-cations Commission, over a designated wave length of 1,530 kilocycles.54 N. L R B., No 23.125 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe station has 50,000 watts power, the maximum permitted to long-wave broadcasting stations.Approximately 90 percent of the Com-pany's revenues comes from advertisers who are engaged in inter-state commerce.The Company admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmerican Federation of Radio Artists, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THEQUESTIONCONCERNING REPRESENTATIONOn or about October 22, 1943, the Union requested recognition asthe exclusive bargaining representative of the radio artists in theCompany's employ.The Company has refused to grant such recog-nition until the Union has been certified by the Board in an appropriateunit.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Union represents a substan-tial number of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within 'the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TRIE APPROPRIATE UNITThe Union in its petition requested a unit consistingof all personsin the employ of the Company who appear before the microphone asradio artists.During the hearing the Union indicated that by theterm "radio artists" it means persons whose principal income is derivedfrom earnings as radio performers.The Company agreed generallywith the position of the Union,- differing, however, as to the inclusionor exclusion of certain specific employees, discussed below.Robert Fleming:Fleming is the program manager and productionmanager of the station.He is in complete charge of all the staffartists and has authority to hire and discharge.He apportions theduties of the various artists, and plans ideas for programs.On occa-sion,Fleming appears before the microphone.BecauseFleming isa supervisory employee, the Union would exclude him from the unit.1The Field Examiner reportedthat the Unionsubmitted a sheet entitled"BargainingAuthorizations,"bearing 8 appar ntly genuine original signatures of persons listed on theCompany's pay roll of Novembg;1, 1943.Said pay roll contained the names of 14, em-ployees in the appropriate unit. L. B. WILSON, INC.127Because he appears before the microphone, the Company contends thathe should be included in the appropriate unit.Since he is a super-visory employee we shall, in accordance with our usual policy, excludeFleming from the unit.Dorothea Ehbauer:Ehbauer, a graduate of a school-of dramaticsand radio training, plans a career as a radio artist.When she appliedfor work at the station, no work was available as a radio artist so sheaccepted employment in a clerical position.Since August of thisyear she has been given extra parts on the air and shortly before thehearing she was given a daily program of }per own, for which she ispaid.Since Ehbauer appears before the microphone the Companyseeks to include her in the unit.Because she still spends the majorportion of her time at clerical duties and cannot be said to earn herliving as a radio artist, the Union would exclude Ehbauer from theunit.The Union however, requested her to join its ranks and admitsthat if it becomes the certified bargaining representative, it may insistthat she join the Union or cease entirely her appearances before themicrophone.It is also relevant that the Union, in a similar casewhich was before us in 1940, requested that regular clerical employees,who did part-time work before the microphone, be included in theunit 2 , Ehbauer's work before the microphone will undoubtedly in-crease in the near future.We shall include her in the appropriateunit.Theodore Hahn:Hahn is classified as the music librarian.Hisprimary function is to catalog and file all recordings and transcriptionsand to pull them from the files as they are needed. In addition it ishis duty to see that the Company violates no copyrights in broad-castingmusical compositions.Hahn is a former symphony con-ductor and instrumental musician and, by reason of this background,writes and presents on the air program notes for the broadcasts ofthe Cincinnati Symphony Orchestra.He also conducts a short pro-gram of his own once a week. The Company contends that becauseHahn appears before the microphone he should be included in theunit.The Union contends that his radio appearances are merely in-cidential to his primary occupation as music librarian and also thathis inclusion in the unit would be likely to result in a conflict of juris-dictionwith the American Federation of Musicians.The Unionindicated that it customarily excepts such individuals from its contracts and would do so if certified in the instant proceeding.Weshall exclude Hahn from the appropriate unit.Nancy Prentice:Prentice is a child psychologist who has broad-cast a regular program on child psychology from the Company'sstation for several years.Whenever possible the Company has ob-2Matter of Star-Times Publishing Company,25 N. L. R. B. 492. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDtamed a sponsor for her program.When Prentice has a sponsor, sheis carried on the pay roll of the sponsor, "reverting automatically" tothe Company'spay roll when her sponsorship expires, according tothe testimony of the station manager.She is presently on the payroll of a localdepartment store.The Company contends that Pren-tice, even though not on its pay roll, is-really an employee of the stationand, since she appears before the microphone,should be included inthe unit.The Union does not object to her inclusion in the unit, butcontends that, if Prentice is included in the unit,then Pollay WestO'Brien, discussed below, should also be included.Although there istestimony indicating that when the Company enters into a contractwith a sponsor for Prentice's program,the contract price is reducedby the amount of her salary,the evidence is unclear as to the extent towhich, if at all, the Company retains control over her activities.Thecontract with Prentice's present sponsor is not in evidence nor is thereadequate evidence as to the Company's relationship to Prentice duringperiods when her program is unsponsored.The recordalso fails toreveal when her current sponsorship expires.We shall permit Pren-tice to vote,subject to challenge.If her ballot can affect' the outcomeof the election,additional evidence pertaining to Prentice's employeestatus will be obtained and a decision made thereon as to her inclusionin or exclusion from the unit.Pollay Vest O'Brien:O'Brien is not and never has been in the em-ploy of the Company. She is an employee of an advertising agencywhich buys radio broadcasting time from the Company and she con-ducts a regular program over the Company's facilities.She preparesher program at the office of her employer and appears at the radiostation only when she conducts her program.The Union seeks to in-clude her in the unit because she is a radio artist who appears beforethe Company'smicrophones.The Company would exclude her sinceshe is not in its employ.The Union presented no evidence to indicatehow it would bargain with the Company on behalf of an employee ofanother firm.We shall exclude O'Brien from the unit.Sylvia Brown:Brown is an employee of the Family ConsultationService, a unit of the local Community Chest.She appears regularlyon the radio,but receives no additional compensation for her work onthe air, it being merely incidental to her regular work.Both partiesagreed that she should be excluded from the unit,the Company, how-ever, contending that she should be treated exactly as O'Brien.Sincewe have excluded O'Brien, no dispute arises as to Brown. She willbe excluded from the unit. ,In substantial conformance with the stipulation of the parties andthe above conclusions we find that all persons in the employ of theCompany, who appear before the microphone as radio artists, in-cluding Dorothea Ehbauer, but excluding Robert Fleming, Theodore L.B.WILSON, INC.129Hahn,Pollay WestO'Brien,SylviaBrown, and any supervisory em-ployees with authority to hire,promote, discharge,discipline, orotherwiseeffect changes in the statusof employees,or effectively torecommendsuch action, constitutea unit appropriatefor the pur-poses of collectivebargaining within the meaning of Sect-ion 9 (b) ofthe Act.We make no finding at this timewithreferenceto the status ofNancy Prentice.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein,subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with L. B.Wilson,Inc., Cincinnati,Ohio an election by secret ballot shall be conductedas early as possible,but not later than thirty(30) days from thedate of this Direction,under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11 of said Rules and Regulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off,and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the election,to determine whether or not they desire to be represented by AmericanFederation of Radio Artists, affiliated with the American Federationof Labor, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.567900-44-vol 54-10